BoteiN, P. J.
(concurring). I agree that tbe failure to provide barricades was not tbe proximate cause of tbe accident, and since this omission was tbe only negligence sought to be attributed to defendant, tbe complaint was properly dismissed. However, I cannot agree that defendant was under no duty to provide barricades, if, as could be inferred by tbe jury on tbe evidence in this case, defendant bad reasonable ground to believe that tbe general contractor would not supply tbe requisite barricades (Hooey v. Airport Constr. Co., 253 N. Y. 486, 490; Ryan v. Feeney & Sheehan Bldg Co., 239 N. Y. 43; Hardie v. Boland Co., 205 N. Y. 336).
Bkeitel and McNally, JJ., concur with ValeNte, J.; Botein, P. J., concurs in opinion, in which Fraetk, J., concurs.
Judgment unanimously affirmed, with costs to tbe respondent.